UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2382



In Re:   AARON POSLEY,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:08-cr-00295-LO-1)


Submitted:   February 12, 2009               Decided:   March 11, 2009


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron Posley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aaron      Posley     petitions      for       a    writ      of     mandamus,

alleging the district court has unduly delayed adjudicating his

appeal     from   a    judgment    entered       in    a       criminal        case   by     a

magistrate judge.         He seeks an order from this court directing

the district court to act.                Our review of the docket sheet

reveals that the district court issued its final decision on

December    23,   2008,    shortly       after   Posley         filed     his     mandamus

petition.     Accordingly, because the district court has recently

decided Posley’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                        We dispense with

oral   argument       because    the     facts   and       legal    contentions            are

adequately    presented     in     the    materials        before      the      court      and

argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           2